Citation Nr: 0115213	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence as been submitted to reopen 
a claim for service connection for posttraumatic stress 
disorder (PTSD).  


2.  Whether an April 29, 1993 rating action, which denied the 
veteran's claim for service connection for PTSD, was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an application to reopen a claim for 
service connection for PTSD.

The case was previously before the Board in May 2000, at 
which time it was remanded so that a hearing could be 
scheduled.  The veteran testified at a videoconference 
hearing before the undersigned member of the Board in August 
2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

On April 29, 1993 the RO denied service connection for PTSD. 
 During the August 2000 videoconference hearing before the 
undersigned member of the Board the veteran raised the issue 
as to whether the April 29, 1993 decision is final.  The 
Board finds that this issue is intertwined with the issues in 
appellate status and must be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 

The veteran has contended that he was subjected to stressful 
events while serving in Vietnam which caused his PTSD.  The 
Court in Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth the 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 (2000).

If the veteran did engage in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the BVA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.

Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor; nor can credible supporting evidence 
of the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  

A review of the veteran's service records shows that his MOS 
was a light weapons infantryman.  He served in Vietnam from 
May 1968 to April 1969 as a rifleman.  He was a member of Co. 
B, 3rd Bn., 1st Inf. Div.  His personnel records listed three 
campaigns.  During his hearing he indicated that his unit was 
located at a base called "Liz".  He was deployed primarily 
around Duc Pho and Chu Lai.  He stated that his base camp 
came under mortar attacks.  His unit engaged the enemy on 
many occasions while on daily patrol.  A friend had his leg 
blown off in approximately November 1968. 

There is no direct service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation.  The Board is of the opinion that an attempt should 
be made to verify the stressors.  

The veteran has also reported that he receives treatment on 
an outpatient basis for PTSD at the VA medical center (VAMC) 
and that he is in receipt of benefits from the Social 
Security Administration.  Records pertaining to the award of 
such benefits by the Social Security Administration (SSA) 
have not been associated with the record

Accordingly, this case is REMANDED for the following:

		1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 
		
		2.  The RO is requested to provide the 
veteran with another opportunity to 
furnish as much detail as possible 
regarding the stressors to which he was 
exposed during service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action. 
		
	    3.  The veteran should be furnished the 
appropriate release of information forms in order 
to obtain all VA and private medical records 
pertaining to treatment for his psychiatric 
illness since his release from active duty which 
have not been previously submitted. 
	    
		4.  The RO should request the VA medical 
facility in Tuskegee to furnish copies of 
medical records pertaining to current 
treatment of the veteran's psychiatric 
disorder. 
		
		5.  The RO should take the appropriate 
action to obtaining a copy of the SSA 
decision awarding disability benefits and 
the evidence on which that decision was 
based.
		
		6.  The RO should forward the veteran's 
statement and prior statements of alleged 
service stressors (along with copies of 
his service personnel records and any 
other relevant evidence) to U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) formerly the United 
States Army and Joint Services 
Environmental Support Group, 7798 Cissna 
Road, Suite 101, Springfield, VA 22150- 
3197.  The USASCRUR should be requested 
to provide any information available 
which might corroborate the veteran's 
alleged stressors and any other sources 
which may have pertinent information.
		
	    7.  The RO should make a determination as to 
whether the appellant was engaged in combat with 
the enemy. 
	    
	    8.  It is requested that a VA examination be 
performed by a psychiatrist in order to determine 
the nature and severity of any psychiatric 
illness, to include PTSD.  The claims folder and 
a copy of this Remand must to be made available 
to the examiners in conjunction with the 
examination.  All indicated tests are to be 
conducted.  The RO is to inform the examiner that 
only a stressor(s) which has been verified by the 
RO or Board may be used as a basis for a 
diagnosis of PTSD.  
	    
	    If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify whether 
each stressor found to be established by the 
record was sufficient to produce the PTSD, and 
whether there is a link between the current 
symptomatology and one or more of the inservice 
stressors.  A complete rational of any opinion 
expressed should be included in the examination 
report.
	    
	    9. The RO is requested to adjudicate the 
issue of whether the April 29, 1993 RO decision, 
which denied service connection for PTSD is 
final.  If the benefit sought is not granted the 
veteran and his representative should be notified 
of that decision and of his appellate rights.
	    
	    10.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate this claim.  If the benefit sought 
on appeal remains denied, the appellant and the 
appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
 The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

 
 

